 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   HUMAN LONGEVITY, INC.,                              Case No.: 18cv1656-WQH-LL
12                                      Plaintiff,
                                                         ORDER
13   v.
14   J. CRAIG VENTER INSTITUTE,
     INC. and DOES 1-100, inclusive,
15
                                     Defendants.
16
17   HAYES, Judge:
18          The matter before the Court is the Motion for Leave to File Amended Complaint
19   (ECF No. 47) filed Plaintiff Human Longevity, Inc.
20        I. Background
21          On December 18, 2018, the Court granted (ECF No. 45) the Motion to Dismiss (ECF
22   No. 23) filed by Defendant J. Craig Venter Institute, Inc. (Defendant JCVI). On January
23   17, 2019, Plaintiff Human Longevity, Inc. (Plaintiff HLI) filed a Motion for Leave to File
24   Amended Complaint (ECF No. 47). On February 5, 2019, Defendant JCVI filed a notice
25   of Non Opposition (ECF No. 48) to Plaintiff HLI’s Motion for Leave to Amend.
26        II. Legal Standard
27          Federal Rule of Civil Procedure 15 mandates that leave to amend “be freely given
28   when justice so requires.” Fed. R. Civ. P. 15(a). “This policy is to be applied with extreme


                                                     1
 1   liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003)
 2   (per curiam) (quoting Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 712 (9th
 3   Cir. 2001)). The Supreme Court has identified several factors district courts should
 4   consider when deciding whether to grant leave to amend: “undue delay, bad faith or
 5   dilatory motive on the part of the movant, repeated failure to cure deficiencies by
 6   amendments previously allowed, undue prejudice to the opposing party by virtue of
 7   allowance of the amendment, [and] futility of amendment.” Foman v. Davis, 371 U.S. 178,
 8   182 (1962); see also Smith v. Pac. Props. Dev. Corp., 358 F.3d 1097, 1101 (9th Cir. 2004).
 9   “Not all of the [Foman] factors merit equal weight. As this circuit and others have held, it
10   is the consideration of prejudice to the opposing party that carries the greatest weight.”
11   Eminence Capital, 316 F.3d at 1052. “The party opposing amendment bears the burden of
12   showing prejudice.” DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 187 (9th Cir. 1987).
13   “Absent prejudice, or a strong showing of any of the remaining Foman factors, there exists
14   a presumption under Rule 15(a) in favor of granting leave to amend.” Eminence Capital,
15   316 F.3d at 1052.
16   III.   Decision of the Court
17          Defendant JCVI does not oppose Plaintiff HLI’s Motion, stating, “In light of the
18   permissive standard that applies to HLI’s request to file an amended complaint under Rule
19   15(a)(2), and in the interest of judicial economy, JCVI believes a motion to dismiss under
20   Rule 12(b)(6) is the proper procedural vehicle to challenge the proposed amended
21   pleading.” (ECF No. 48 at 3). The Court finds that there has been no showing of the
22   Foman factors to warrant deviating from the “presumption under Rule 15(a) in favor of
23   granting leave to amend.” Eminence Capital, 316 F.3d at 1052. The Court will defer
24   consideration of any challenge to the merits of the proposed amended complaint until after
25   the amended pleading is filed. See In re Packaged Seafood Prod. Antitrust Litig., 338 F.
26   Supp. 3d 1079, 1106–07 (S.D. Cal. 2018) (“Courts ordinarily do not consider the validity
27   of a proposed amended pleading in deciding whether to grant leave to amend, and instead
28


                                                  2
 1   defer consideration of challenges to the merits of a proposed amendment until after leave
 2   to amend is granted and the amended pleadings are filed.”).
 3          The Motion for Leave to File Amended Complaint (ECF No. 47) filed by Plaintiff
 4   HLI is GRANTED. Plaintiff HLI may file the proposed amended complaint (ECF No. 47-
 5   3) on or before February 22, 2019.
 6   Dated: February 6, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 3
